Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered November 17, 1993, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court improperly sentenced him as a second felony offender based on his prior conviction in South Carolina. We disagree. The elements of the South Carolina purse-snatching statute pursuant to which the defendant was convicted are equivalent to the elements of the felony of grand larceny in the fourth degree in New York, and both statutes authorize sentences of more than one year (see, Penal Law § 155.30 [5]; SC Code § 16-13-150; People v Gonzalez, 61 NY2d 586; People v Muniz, 74 NY2d 464, 467-468; People v Garrett, 130 AD2d 505, 506). Accordingly, the court properly sentenced the defendant as a second felony offender. Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.